In three related child neglect proceedings pursuant to Family Court Act article 10, the father appeals, as limited by the decision and order on motion of this Court dated May 7, 2013, from stated portions of an order of fact-finding and disposition of the Family Court, Putnam County (Rooney, J.), dated January 15, 2013.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In the order appealed from, dated January 15, 2013, the Family Court entered a finding of neglect upon the father’s consent, released the subject children to his custody, and imposed certain terms and conditions upon the father. By decision and order on motion dated May 7, 2013, this Court dismissed the father’s appeal from so much of the order dated January 15, 2013, as (1) was entered upon his consent with respect to the fact finding, and (2) released the subject children to his custody. With respect *827to the remaining portions of the order appealed from, the father has not demonstrated that the terms and conditions imposed by the Family Court upon the release of the children to him were improper. Accordingly, there is no basis for reversal of the remaining portions of the order appealed from.
Balkin, J.E, Dickerson, Roman and Miller, JJ., concur.